



C&J ENERGY SERVICES, LTD.
2016 SENIOR EXECUTIVE INCENTIVE PLAN
1.Purpose. This C&J Energy Services, Ltd. (the “Company”) 2016 Senior Executive
Incentive Plan (the “Plan”) is designed to align the interests of the Company
and eligible senior executives of the Company and its subsidiaries.
2.Adoption of the Plan. The Company, intending to be legally bound, hereby
adopts the Plan effective as of May 2, 2016 (the “Effective Date”). The Plan
shall be in effect from the Effective Date and shall continue until December 31,
2016 (the “Term”). The expiration of the Term shall not in any event reduce or
adversely affect any amounts due to any Participant hereunder.
3.General. The compensation provided under the Plan is intended to be in
addition to all other compensation payable to Participants under any employment
agreement or incentive plan or program in effect with the Company or its direct
or indirect subsidiaries.
4.Definitions. For purposes of this Plan:
(a)    “Board” means the Company’s Board of Directors.
(b)    “Committee” means the Compensation Committee of the Board.
(c)    “Company Group” means the Company and its direct and indirect
subsidiaries.
(d)    “Participant” shall have the meaning ascribed thereto in Section 5
hereof.
(e)    “Performance Goals” means the Performance Metric (as defined below) goals
set forth on Schedule A, as follows: (i) Quarterly Threshold Performance Goals,
(ii) Quarterly Target Performance Goals, (iii) Quarterly Maximum Performance
Goals, (iv) Cumulative Threshold Performance Goals, (v) Cumulative Target
Performance Goals and (vi) Cumulative Maximum Performance Goals.
(f)    “Performance Metrics” means the performance metrics used to measure the
Company’s performance under the Plan as set forth on Schedule A.
(g)    “Quarter” means each of the following periods: January 1, 2016 through
March 31, 2016 (the “First Quarter”), April 1, 2016 through June 30, 2016
(“Second Quarter”), July 1, 2016 through September 30, 2016 (“Third Quarter”),
and October 1, 2016 through December 31, 2016 (“Fourth Quarter”).
(h)    “Quarterly Performance Incentive” shall mean, in the case of any
Participant, the incentive payable to such Participant under the Plan for the
applicable Quarter.
(i)    “Quarterly Performance Incentive Amount” shall mean, in the case of any
Participant, the amount of the Quarterly Performance Incentive for such
Participant as determined by the Committee; provided that in no event may the
Quarterly Performance Incentive Amount for the Second Quarter or the Third
Quarter exceed the Target Performance Incentive Amount for such quarter.
5.Eligible Participants. Each person designated by the Committee from time to
time shall be a Participant under the Plan and eligible to receive a Quarterly
Performance Incentive with respect to each Quarter; provided, that any person
designated by the Committee to to be a Participant under the Plan may not also
participate in the Company’s 2016 Key Employee Incentive Plan.
6.Term of Participation.
(a)    Subject to the provisions of this Plan, each Participant shall earn a
Quarterly Performance Incentive as of the end of the Second, Third and Fourth
Quarter, equal to all or a portion of the Quarterly Performance Incentive
Amount, depending upon the extent to which the Performance Goals set forth in
Schedule A have been achieved for such Quarter. Subject to the provisions of the
Plan and any award agreement granted hereunder, each Participant shall also
receive a Quarterly Performance Incentive in respect of the First Quarter equal
to the target Performance Incentive Amount based on the Company’s prior
performance during the First Quarter, payable no later than May 15, 2016;
provided that, such Quarterly Performance Incentive remains subject to repayment
by the Participant (i) upon the termination of the Participant’s employment by
the Company for Cause or by the Participant without Good Reason (in each case,
as defined in a Participant’s award agreement) prior to June 30, 2016 as set
forth in the Participant’s award agreement, or (ii) in the event the Participant
fails to execute a release of claims against the Company, or the release does
not become effective, in each case, by May 30.
(b)    In addition to being measured on a Quarterly basis, the Performance Goal
for each Performance Metric shall be measured cumulatively from April 1, 2016
through the end of each of the Third and Fourth Quarters. A “catch-up” payment
will be made if the Company exceeds the Quarterly Target Performance Goal for
the Third Quarter and meets or exceeds the Quarterly Threshold Performance Goal
for the Fourth Quarter and less than 100% of the Cumulative Quarterly
Performance Incentive Amount for such Quarter has been earned.
(i)
Third Quarter Catch-Up: A Participant shall earn, in addition to any Quarterly
Performance Incentive payable for the Third Quarter pursuant to Section 6(a)
above, an amount equal to (i) the aggregate Quarterly Performance Incentive
Amount payable based on achievement, as applicable, of the Cumulative Threshold
Performance Goal or Cumulative Target Performance Goal as of the end of the
Third Quarter, minus (ii) the Quarterly Performance Incentive Amount actually
paid for the Second Quarter, if any, and payable for the Third Quarter pursuant
to Section 6(a) above.

(ii)
Fourth Quarter Catch-Up: A Participant shall earn, in addition to any Quarterly
Performance Incentive payable for the Fourth Quarter pursuant to Section 6(a)
above, an amount equal to (i) the aggregate Quarterly Performance Incentive
Amount payable based on achievement, as applicable, of the Cumulative Threshold
Performance Goal, Cumulative Target Performance Goal or Cumulative Maximum
Performance Goal as of the end of the Fourth Quarter, minus (ii) the Quarterly
Performance Incentive Amount actually paid for the Second and Third Quarters, if
any, and payable for the Fourth Quarter pursuant to Section 6(a) above.

Schedule B hereto contains examples of the application of this Section 6(b).
    
(c)    If the Term ends after the commencement, and before the end, of a
Quarter, each Participant who is then employed by the Company shall earn a
prorated amount of the Quarterly Performance Incentive for the Quarter in which
the Term ends (based on the portion of the Quarter that has elapsed as of the
last day of the Term), and the Participant shall not be eligible to earn a
Quarterly Performance Incentive following the Term.
(d)    Any Quarterly Performance Incentive required to be made under this Plan
shall be paid on a fully-vested basis by the Company within 30 days after the
end of the applicable Quarter.
(e)    In order to earn a Quarterly Performance Incentive for any Quarter, a
Participant must remain employed by the Company Group through the date on which
the Quarterly Performance Incentive for the applicable Quarter is paid. A
Participant whose employment with the Company Group terminates for any reason
prior to the date on which the Quarterly Performance Incentive for the
applicable Quarter is paid shall forfeit the right to any Quarterly Performance
Incentive for that Quarter.
7.Performance Goals. Promptly after the end of each Quarter (but in any event
within 30 days of the end of the Quarter), the Committee shall certify the
degree to which the applicable Performance Goals have been achieved and the
amount payable to each Participant hereunder.
8.Plan Administration. This Plan shall be administered by the Committee. The
Committee is given full authority and discretion within the limits of this Plan
to establish such administrative measures as may be necessary to administer and
attain the objectives of this Plan and may delegate the authority to administer
the Plan to an officer of the Company. The Committee (or its delegate, as
applicable) shall have full power and authority to construe and interpret this
Plan and any interpretation by the Committee shall be binding on all
Participants and shall be accorded the maximum deference permitted by law.
(a)    All rights and interests of Participants under this Plan shall be
non-assignable and nontransferable, and otherwise not subject to pledge or
encumbrance, whether voluntary or involuntary, other than by will or by the laws
of descent and distribution. In the event of any sale, transfer or other
disposition of all or substantially all of the Company’s assets or business,
whether by merger, stock sale, consolidation or otherwise, the Company may
assign this Plan.
(b)    Any payment to a Participant in accordance with the provisions of this
Plan shall, to the extent thereof, be in full satisfaction of all claims against
the Company Group, and the Company may require Participant, as a condition
precedent to such payment, to execute a receipt and release to such effect.
(c)    Payment of amounts due under the Plan shall be provided to Participant in
the same manner as Participant receives his or her regular paycheck or by mail
at the last known address of Participant in the possession of the Company, at
the discretion of Committee. The Company will deduct all applicable taxes and
any other withholdings required to be withheld with respect to the payment of
any award pursuant to this Plan.
(d)    The Company shall not be required to establish any special or separate
fund or to make any other segregation of assets to ensure the payment of any
award provided for hereunder. Quarterly Performance Incentive payments shall not
be considered as extraordinary, special incentive compensation, and it will not
be included as “earnings,” “wages,” “salary,” or “compensation” in any pension,
welfare, life insurance, or other employee benefit plan or arrangement of the
Company Group.
(e)    The Company, in its sole discretion, shall have the right to modify,
supplement, suspend or terminate this Plan at any time; provided that in no
event shall any amendment or termination adversely affect the rights of
Participants regarding any Quarterly Performance Incentive for a Quarter that
has commenced as of the date of such action without the prior written consent of
the affected Participants. Subject to the foregoing, the Plan shall terminate
upon the satisfaction of all obligations of the Company or its successor
entities hereunder.
(f)    Nothing contained in this Plan shall in any way affect the right and
power of the Company to discharge any Participant or otherwise terminate his or
her employment at any time or for any reason or to change the terms of his or
her employment in any manner.
(g)    Except as otherwise provided under this Plan, any expense incurred in
administering this Plan shall be borne by the Company.
(h)    Captions preceding the sections hereof are inserted solely as a matter of
convenience and in no way define or limit the scope or intent of any provision
hereof.
(i)    The administration of the Plan shall be governed by the laws of the State
of Texas, without regard to the conflict of law principles of any state. Any
persons or corporations who now are or shall subsequently become parties to the
Plan shall be deemed to consent to this provision.
(j)    The Plan is intended to either comply with, or be exempt from, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code Section 409A”). To the extent that the Plan is not exempt from the
requirements of Code Section 409A, the Plan is intended to comply with the
requirements of Code Section 409A and shall be limited, construed and
interpreted in accordance with such intent. Notwithstanding the foregoing, in no
event whatsoever shall the Company be liable for any additional tax, interest,
income inclusion or other penalty that may be imposed on a Participant by Code
Section 409A or for damages for failing to comply with Code Section 409A.
* * * * *







